Johnson, Judge:
These cases, consolidated at the trial, involve the proper dutiable value of gearmatic transmissions imported from Canada in March 1957.
At the trial, counsel for the respective parties stated:
Mr. King: The merchandise covered by these two appeals to reappraisement covered certain transmissions exported to the United States from Canada.
We offer to stipulate that on or about the date of exportation of the instant merchandise, the market value, or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Canada, in the usual wholesale quantities, and in the ordinary course of trade for home consumption, including all costs of containers and packing, was the invoice value less 20 per cent discount, less 5 per cent discount.
We further offer to stipulate that on or about the date of exportation, the export value for such or similar merchandise, as such value is defined in Section 402 (d) of the Tariff Act of 1930, was no higher. The values stipulated are understood to be in Canadian funds, not United States funds.
Mr. O’Neill: After conferring with the examiner, the Government so agrees.
On the agreed facts, I find that the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein and that such value is the invoice value less 20 per centum discount, less 5 per centum discount, in Canadian currency.
Judgment will be rendered accordingly.